IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-405-CR


CLARA JANE GARCIA,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
NO. 321,512, HONORABLE STEVE RUSSELL, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for theft.  Punishment was assessed at
confinement for 60 days, probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed On Appellant's Motion
Filed:  January 8, 1992
[Do Not Publish]






January 8, 1992




Ms. Elsie F. Craven
9800 North Lamar
Suite 218
Austin, Texas  78753

Honorable Ken Oden
County Attorney
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767


					Re:	No. 3-91-405-CR--Clara Jane Garcia v. The
State of Texas  (t/c no. 321,512)

Counsel:

You are hereby notified that appellant's motion to withdraw appeal in the above cause was this
day submitted and granted.  The appeal is dismissed on appellant's motion.

A copy of this Court's opinion and judgment are enclosed in accordance with Rule 91, Texas
Rules of Appellate Procedure.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						DIANE O'NEAL, CLERK PRO TEM


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Steve Russell, County Judge
	Ms. Dana DeBeauvoir, County Clerk
MS. ELSIE F. CRAVEN
9800 NORTH LAMAR
SUITE 218
AUSTIN TX  78753
HONORABLE KEN ODEN
COUNTY ATTORNEY
TRAVIS COUNTY COURTHOUSE
P. O. BOX 1748
AUSTIN TX  78767